DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I invention (claim 1-11) in the reply filed on 06/13/2022 is acknowledged.  The traversal is on the ground(s) that because group I and group II invention form a single inventive concept.  This is not found persuasive because restriction is US restriction practiced under 35 U.S.C. 121 not as national stage restriction under PCT Rule 13.1.  Group I and group II inventions are patentable distinct inventions and these different inventions involve serious search burden as clearly established during last office action. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-18 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/13/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using specific metal chloride or bromides salt with certain metal hydroxide in the presence of specific solvent (benzene, toluene) under certain temperature to make an ionic liquid composition, does not reasonably provide enablement for using  any metal hydroxide, any metal halide with selected solvent and under any temperature between  5 to 200 ºC to make ionic liquid composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The state of art only recognizing using specific metal halide salt with specific metal hydroxide and certain solvent making ionic liquid composition, but does not recognize using any metal halide salt with any metal hydroxide compound making ionic liquid composition as that of recited in claim 1.  Thus, the predictability of the using any metal halide with any metal hydroxide with selected solvent making ionic liquid composition is low. 
The breadth of the claims is very broad due to vast possibilities of metal halide compounds with vast number of metal hydroxide compounds.  But whether any of metal halide in combination with any metal hydroxide in the presence of listed solvents and temperature can lead to formation of ionic liquid are all unknown for one of ordinary skill in the art.  Therefore, it is highly possible that many of metal halides and metal hydroxide when combined with listed solvent and under the temperature recited in claim 1 cannot even lead to formation of ionic liquid at all.  
Furthermore, the amount of direction or guidance presented in the instant specification is minimal because instant specification only describes  using aluminum chloride , ferric chloride, cuprous chloride, cupric chloride, titanium tetrachloride,  aluminum bromide together with aluminum hydroxide, ferric hydroxide, copper hydroxide, chromium hydroxide, nickel hydroxide, lead hydroxide in the presence of benezene or toluene under temperature 80 ºC or 110 ºC making ionic liquid  (see instant publication example 1-32).   However, instant specification does not provide any direction or guidance about how to form ionic liquid using any metal hydroxide together with any metal halide in the presence of listed solvent as recited in claim 1 under any temperature between 5 to 200 ºC.  Thus, the quantity of experimentation necessary to ensure instantly claimed method being made and used must be determined from the case to case by painstaking experimental study. 
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, claim 3 recites “metal hydroxide based clathrate” and one of ordinary skill in the art is uncertain what can be considered as “metal hydroxide based clathrate”, clathrate derived from metal hydroxide, or clathrate comprising metal hydroxide, or clathrate comprising more than 50% by weight of metal hydroxide?  Instant specification does not give clear explanation what can be considered as “metal hydroxide based clathrate”.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such limitation, thus it renders claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park (US6096680) in view of Qu et al. (CN10244143A) (For applicant’s convenience, Machine translation has been used for citations). 
Park teaches a method forming liquid clathrate composition comprising mixing  at least one aluminum trihalide,  at least one salt selected from alkali metal halide, alkaline earth metal halide, alkali metal pseudohalide, quaternary ammonium salt, quaternary phosphonium salt, ternary sulfonium salt, or a mixture of any two or more of the foregoing, and  at least one aromatic compound  with agitation/stirring (col. 2 lines 50-63, col. 3 lines 39-55), wherein the aromatic compound is selected from benezene, toluene, xylene etc. with o-xylene being particularly preferred (col. 5 line 55-col.6 line 8) and reaction temperature is 0 to about 200 ºC (col. 8 lines 15-17), specifically 50 ºC (example 1-15). Park further teaches such components can be added into a reactor (col. 8 lines 54-55, example 1-15), wherein a single vessel is envisioned. 
Regarding claim 1, Park does not expressly teach using metal hydroxide. 
However, it is well-known in the art, as disclosed by Qu et al., that one or two of metal chloride salt and alkali compound selected from FeCl3, NiCl2, ZnCl2, FeCl2, MgCl2, AlCl3, KOH, NaOH and Ca(OH)2 can be used for making an ionic liquid composition (para. [0015], [0026], [0032]-[0034]) . 
It would have been obvious for one of ordinary skill in the art to adopt such well-known metal hydroxide together with metal chloride salt as shown by Qu et al. to modify the ionic liquid producing process of Park because adopting known elements for predictable results would have reasonable expectation of success for one of ordinary skill in the art,  i.e. adopting such well-known metal hydroxide together with metal chloride salt for  successfully making a desired ionic liquid composition would have reasonable expectation of success for one of ordinary skill in the art (see also §MPEP 2143 KSR). 
As for the claimed formula (I), Park in view of Qu et al. already teaches a same or substantially the same process of using at least one metal hydroxide, at least one meal halide in the presence of toluene or benzene to reacting under substantially the same temperature, therefore, same or substantially the same ionic liquid composition having same or substantially the same formula (I) as that of instantly claimed would be expected. 
Regarding claim 2, Park in view of Qu et al. already suggests or expects a same or substantially the same ionic liquid clathrate comprising same or substantially the at least one metal hydroxide and at least one metal halide, therefore, such same or substantially the same or substantially the same ionic liquid clathrate being a chemical substance consisting of a lattice of metal hydroxide and metal halide that traps or contains molecule of solvent would be expected. 
Regarding claim 3, Park in view of Qu et al. already teaches an ionic liquid clathrate containing metal hydroxide, therefore, a metal hydroxide based ionic liquid clathrate is expected. 
Regarding claim 4, Park further teaches mole ratio of aluminum to the aromatic compound (solvent) being 0.001 to 1 to about 0.5 to 1, the mole ratio of aluminum to salt being preferably within the range of 0.01 to 2 (col. 6 lines 12-23).  Qu et al. also discloses metal salt and alkali compounds being mixed in a molar ratio of 1:0.05 -2 to form a mixed solution (para. [0033]).   Such teachings suggest an ionic liquid composition having overlapped ratios of metal hydroxide, metal halide and solvent content as those of instantly claimed, thus renders a prima facie case of obviousness (See MPEP §2144.05 I). Furthermore, it would have been obvious for one of ordinary skill in the art to adopt same contents of metal hydroxide, metal halide and solvent as those of instantly claimed via routine experimentation” (See MPEP §2144.05 [R-5] II) for help obtaining a desired ionic liquid composition with desired catalyst activity as suggested by Park (col. 6 lines 9-12). 
Regarding claim 5-8, such limitations have been taught as disclosed above. 
Regarding claim 9, Park already teaches reaction temperature being 0 to 200 ºC and ionic liquid composition being made during such reaction temperature (example 1-15).  Park disclosed temperature range overlaps with that of instantly claimed temperature range thus renders a prima facie case of obviousness (See MPEP §2144.05 I). 
Regarding claim 10, Park in view of Qu et al. already teaches a same or substantially the same ionic liquid composition having overlapped ratios of metal hydroxide, metal halide and solvent content as those of instantly claimed, therefore, same or substantially the same viscosity range and density range as those of instantly claimed would be expected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/         Primary Examiner, Art Unit 1732